SCHWAB, C. J.
Claimant appeals from a circuit court affirmance of a Workers’ Compensation Board denial of his claim for compensation for a disability to his low back which he contends is work-related. We agree with the denial.
The dispositive question is whether claimant’s low back problem which first became the subject of attention in mid-1975 is related to his industrial injury of July, 1974, at which time claimant made a claim for injury only to the base of his neck, which occurred when lifting a five-gallon can. During a period of over a year immediately subsequent to his claimed neck injury, claimant was treated regularly and frequently by a neurosurgeon. The neurosurgeon’s reports dealt with the neck problem and did not even hint of the low back condition until September 17, 1975, at which time claimant reported severe low back pain to him. The doctor’s report, dated that day, both reported the low back problem and recommended claim closure, stating:
"The patient’s neck condition is stationary and the claim can be closed. There is a lightly moderate disability of the neck as a result of the accident of July 24, 1974.”
From this it seems obvious that the doctor did not consider the low back problem to be related to the industrial injury.
On April 18,1975, an orthopedist who saw claimant reported that claimant’s complaints related to his neck only and diagnosed claimant’s problem as a mild cervical sprain without likelihood of permanent disability.
In January of 1975, claimant was evaluated medically at the Disability Prevention Division. There was no claim or diagnosis of any low back abnormality. In fact, there was no assertion of a causal relationship between claimant’s low back problems and his industrial injury until, shortly before the hearing, he went *520to Dr. Laubengayer and gave him a history wholly at odds with the history and complaints apparently given to every other doctor he had seen previously. Claimant told Dr. Laubengayer that he had injured his low back as early as 1970 or 197Í. The record shows that in 1970, as well as in 1974, claimant had made a compensation claim for an injury to his neck, not to his low back.
At the hearing claimant testified:
"Q. Did you have any symptoms anywhere else in your back, other than your shoulder blades?
"A. Well, when I got up to the house there, they took me up and I laid down there in shade there for awhile, and then I wanted to get up, and my legs bothered me and my lower back was sore. When I’d get up, I was unstable.
* * * *
"Q. Did the symptoms persist as far as your low back?
"A. Yes, um-hum.
"Q. Did they get any worse or any better?
"A. No, they was getting worse all the time.
* * * *
"Q. When did you first notice the low back problem and the leg problem?
"A. Well, I would say half an hour or an hour after I lifted that can of gas.
"Q. Was it while you were lying under the tree, or after you stood up, or when?
"A. Well, I would say when I really noticed is when I stood up there.
"Q. And how did you feel, then?
"A. Well, I don’t know how you would explain it. I was pretty miserable, I can tell you that.
"Q. Was that from the upper back pain or the low back pain?
"A. Well, I’d probably say from both of them.
* * * *
"Q. Now, you said you went to see Dr. Campagna [neurosurgeon] in September of ’74. That was September 19th, ’74. Did you see him about your low back problem?
*521"A. Yes, sir.
"Q. At that time, how would you compare your lower back to your upper back?
"A. I’d say they were just about equal at that time.
******
"Q. * * * you tell the doctors up in Portland about the low back problems you were having?
"A. Yes.”
In spite of all this testimony by claimant that he noticed substantial low back problems from the date of the accident and reported them to the doctors, the medical reports are totally devoid of any mention of a low back problem for over a year after the accident. Either claimant was fabricating or he has a poor memory. In either case he is not a credible witness.
At the hearing when Dr. Laubengayer was presented with information that claimant’s earlier injury was solely to his neck and that he had made no complaints of his low back condition to the neurosurgeon, the orthopedist or the Disability Prevention Division doctors, he recanted his earlier opinion. He then concluded that, based upon the evidence as it actually appeared to be, it was unlikely that there was a relationship between the low back condition and the 1974 injury. The farthest he would go in support of claimant’s position was to say that there was a possibility of a causal relationship.
We find nothing in the record to support claimant’s contention that his low back difficulties were related to his July, 1974, accident, except his own testimony, and that testimony, in light of all the other evidence, we find not persuasive.
Affirmed.